MEMORANDUM ORDER

SHAD UR, Senior District Judge.
This Court’s brief May 27, 1997 memorandum order explained to 28 U.S.C. § 2254 (“Section 2254”) petitioner Joseph Barnes (“Barnes”) that in light of the minimal $5 filing fee applicable to Section 2254 actions, he would be given until June 12 to pay that amount (thus mooting his Application To Proceed In Forma Pauperis (“Application”)) — or if he was indeed too poor to pay even the $5 figure, he would have to file a properly-prepared Application demonstrating that. Although the May 27 order was intended to be very plain on that score, Barnes has still failed to pay the $5, even though he has submitted a completed Application form reflecting that he has nearly $100 in his trust fund account at Pontiac Correctional Center.
Accordingly Barnes’ motion to proceed without payment of the filing fee is denied, as is his earlier Motion for Appointment of Counsel (“Motion”). If Barnes continues in his nonpayment of the required $5 filing fee until July 15, 1997, this Court will be constrained to dismiss his Petition — but if (as should be expected) the filing fee is paid by that date, this Court will promptly reconsider and will act upon Barnes’ earlier motion to obtain the appointment of counsel to represent him pro bono publico (as this Court has already indicated it would do in its May 27 order).